          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

JOHN LEONARD EDMONSTON,
Duly Appointed Personal Representative
of the Estate of Justin Lee Edmonston                    PLAINTIFF

v.                      No. 3:19-cv-39-DPM

LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON                                     DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge
